Citation Nr: 1524633	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected plantar fasciitis.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected plantar fasciitis.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected plantar fasciitis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1961 to June 1964.

This appeal comes to the Board of Veterans' Appeals (Board) February 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A claim for service connection for a left hip disorder was received in September 2006.  The February 2007 rating decision denied service connection for a left hip disorder.  A claim for service connection for bilateral hip and lower back disorders was received in March 2007.  The March 2008 rating decision, in pertinent part, continued to deny service connection for a left hip disorder and denied service connection for right hip and low back disorders.

Entitlement to a TDIU has been raised by the evidence of record.  In February 2015 correspondence, the representative contended that the Veteran's lumbar spine, bilateral hip, and bilateral foot disabilities prevent the Veteran from engaging in any sustained substantial gainful employment.  The Board is granting service connection for lumbar spine and bilateral hip disabilities.  In Rice v. Shinseki,	 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  As the initial rating appeal period will run from September 5, 2006 (the date the claim for service connection for a left hip disorder was received by VA), the Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice, 22 Vet. App. at 453-54.     

In January 2012, November 2012, March 2013, and September 2013, the Board remanded the issues on appeal for additional development.  As discussed in detail below, the Board is granting service connection for lumbar spine, left hip, and right hip disabilities, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   

In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in Newark, New Jersey, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The Veteran submitted an October 2014 private medical examination report from Dr. D.W.  While the most recent supplemental statement of the case does not include review of this evidence, in February 2015, the representative submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

The issues of service connection for a bilateral knee disorder and an increased disability rating for plantar fasciitis have been raised by the record and were previously referred by the Board in January 2012, November 2012, and March 2013, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran has currently diagnosed chronic lumbosacral strain and sprain, herniated disc L3-L4 and L4-L5, multi-level lumbar spine degenerative disc disease, osteoarthritis of the lumbar spine, posttraumatic bilateral hip strains and sprains, bilateral hip degenerative joint disease, and status post left and right total hip arthroplasties. 

2.  The Veteran fell 20 feet during service and landed on his feet.

3.  The Veteran's lumbar spine, left hip, and right hip disabilities are causally related to the in-service fall.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic lumbosacral strain and sprain, herniated disc L3-L4 and L4-L5, multi-level lumbar spine degenerative disc disease, and osteoarthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for posttraumatic left hip strains and sprains, left hip degenerative joint disease, status post left total hip arthroplasty have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for posttraumatic right hip strains and sprains, right hip degenerative joint disease, status post right total hip arthroplasty have been met.  38 U.S.C.A.	 §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting service connection for lumbar spine, left hip, and right hip disabilities, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist, with respect to these issues on appeal.  

Service Connection for Lumbar Spine, Left Hip, and Right Hip Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As adjudicated below, the Board is granting service connection for lumbar spine, left hip, and right hip disabilities based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theory of presumptive service connection based on continuity of symptomatology or "chronic" symptoms in service under 38 C.F.R. § 3.303(b) (2014) or secondary service connection under 38 C.F.R. § 3.310 (2014) pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, the theories of presumptive and secondary service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The Veteran essentially contends that the current lumbar spine, left hip, and right hip disabilities are related to a 20 to 25 foot fall he sustained during active service when he fell down a missile silo and landed on his feet.  See August 2009 substantive appeal (on a VA Form 9), August 2010 written statement, September 2014 Board hearing transcript.  The Veteran contends that, while it was not apparent at the time of the fall, the low back and bilateral hip disabilities that developed after service are related to the in-service fall. 

First, the evidence of record demonstrates that the Veteran has current diagnosed chronic lumbosacral strain and sprain, herniated disc L3-L4 and L4-L5, multi-level lumbar spine degenerative disc disease, osteoarthritis of the lumbar spine, posttraumatic bilateral hip strains and sprains, bilateral hip degenerative joint disease, and status post left and right total hip arthroplasties.  See October 2014 private examination report by Dr. D.W. 

Next, the Board finds that the Veteran sustained an in-service injury when he fell 20 to 25 feet from a missile silo during service.  The service treatment records reflect he was seen in November 1962 after a fall in a missile silo and was treated for right ankle pain.  Given the above, the remaining question is whether there is evidence of a link between the current lumbar spine, left hip, and right hip disabilities and the in-service fall.

On the question of relationship of current disability to service, the evidence weighing against the claims includes July 2008 and December 2012 VA examination reports and a June 2011 Veterans Health Administration (VHA) medical opinion.  At the July 2008 VA examination, the Veteran reported that he fell down a hole approximately 20 feet and landed on both feet.  The Veteran reported that he developed lower back and left hip pain due to this fall.  The VA examiner opined that the Veteran's left hip and lower back disabilities were not due to his military service because the Veteran only reported an ankle injury following the in-service fall.  The VA examiner opined that, if the Veteran's current back and hip disabilities were caused by the in-service fall, he would have had severe hip and back injuries during service and would have returned to see a doctor within one to two weeks of the injury, which did not happen in this case.

The June 2011 VHA medical opinion was that the cause of degenerative joint disease is multifactorial and  associated with many things such as gender, ethnicity, trauma, age, and associated disorders.  The VA examiner further noted that it is well recognized that single episodes of trauma can lead to degenerative disease, but these episodes are limited to fractures or joint dislocations and there would be marked symptoms at the time of the injury associated with the involved joint or structure.  The VA examiner noted that trauma may play a role in the development of degenerative changes as a person ages, but indicated that this is likely due to repetitive trauma over a span of several decades.  The VA examiner opined that the Veteran's in-service fall was not the cause of the back or hip disabilities because it was over 40 years before the Veteran developed significant symptoms and findings that led to treatment for hip and back arthritis.  The VA examiner opined that the in-service fall may have contributed to the low back and bilateral hip disabilities, but so did many other stresses placed on those joints and structures over 40 plus years.

The December 2012 VA examiner noted that the Veteran first sought treatment for low back pain in 1987 and first sought treatment for hip pain in 2005 or 2006.  The VA examiner opined that it would be purely speculative to say that the Veteran's low back or hip problems had their onset with the fall in service and that, while it is certainly a possibility, there is no probative evidence in the record or the history obtained from the Veteran.  The VA examiner noted that, while a fall may cause degenerative arthritis, there is no objective evidence in this case that the in-service fall did so to the Veteran.  The VA examiner opined that the Veteran's low back and bilateral hip degenerative disease are not related to service or the in-service fall because the Veteran first reported intermittent low back pain almost 10 years after service separation and reported that he first noted hip pain and sought medical attention for his hips 44 years after the in-service fall.  The VA examiner noted that the Veteran's report of the onset of symptoms does not correspond to Dr. L.F.'s note that the Veteran was first treated for hip pain in June 1987. 

The June 2011 VHA medical opinion and December 2012 VA examination report are based on the inaccurate factual premise that the Veteran did not receive treatment for bilateral hip pain until 40 years and 44 years, respectively, after the in-service fall.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The June 2011 VHA medical opinion also is based on the inaccurate factual premise that the Veteran did not receive treatment for a low back disorder until 40 years after the in-service fall.  Review of the evidence of record reflects that the Veteran sought treatment for bilateral hip pain and low back pain in 1987 - 25 years after the in-service fall.  See private medical opinion by Dr. L.F. noting treatment of the Veteran from 1987 to 1993 for bilateral hip and low back pain.  As such, the Board accords the June 2011 VHA medical opinion and December 2012 VA examination report low probative weight.

The evidence weighing in favor of the claims includes a September 2007 private medical opinion by Dr. L.F., a July 2008 private medical opinion by Dr. T.G., and an October 2014 private medical opinion by Dr. D.W.  In a September 2007 letter, Dr. L.F. noted that the Veteran was a patient from June 1987 to August 1993 for complaints of low back and bilateral hip pain.  Dr. L.F. noted that the Veteran fell 25 feet from a missile silo during service, landed on his feet, and did not sustain any fractures.  Dr. L.F. indicated that such trauma usually results in degenerative changes that occur over a prolonged period of time.  Dr. L.F. opined that the trauma sustained to the Veteran's low back and both hips during service was the causative factor in his current complaints of low back and bilateral hip pain.

In a July 2008 letter, Dr. T.G. noted that the Veteran was treated from July 2003 to October 2006 for lumbar spine and bilateral hip pain.  Dr. T.G. noted that extensive degenerative joint disease is typically a result of significant trauma suffered earlier in a person's life.  Dr. T.G. noted that the Veteran fell approximately 25 feet during service and landed on his feet.  Dr. T.G. opined that, while no fractures were suffered at the time of the fall, such a fall was the precipitating factor for the advanced degenerative changes to the Veteran's lumbar spine and bilateral hips.    

In an October 2014 private medical opinion, Dr. D.W. noted that the Veteran reported that he was initially diagnosed with a right ankle strain and sprain following the in-service fall, but reported progressive pain and stiffness in the low back and hips over the years.  Dr. D.W. opined that the in-service fall was the producing factor for the Veteran's current low back and bilateral hip disabilities.  Dr. D.W. based this opinion on review of the medical records, the history provided by the Veteran, and a physical examination.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current lumbar spine, left hip, and right hip disabilities are causally related to the in-service fall; thus, the criteria for service connection for chronic lumbosacral strain and sprain, herniated disc L3-L4 and L4-L5, multi-level lumbar spine degenerative disc disease, osteoarthritis of the lumbar spine, posttraumatic bilateral hip strains and sprains, bilateral hip degenerative joint disease, and status post left and right total hip arthroplasties have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.


ORDER

Service connection for chronic lumbosacral strain and sprain, herniated disc L3-L4 and L4-L5, multi-level lumbar spine degenerative disc disease, and osteoarthritis of the lumbar spine is granted.

Service connection for posttraumatic left hip strains and sprains, left hip degenerative joint disease, status post left total hip arthroplasty is granted.

Service connection for posttraumatic right hip strains and sprains, right hip degenerative joint disease, status post right total hip arthroplasty is granted.



REMAND

TDIU

A claim for a TDIU is part of an increased rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In February 2015 correspondence, the representative contended that the Veteran's lumbar spine, bilateral hip, and bilateral foot disabilities prevent the Veteran from engaging in any sustained substantial gainful employment.  The Board finds that the Veteran has reasonably raised a claim for a TDIU as a downstream issue of the grant of service connection for lumbar spine and bilateral hip disabilities; however, a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

If the AOJ finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion with supporting rationale regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment.  

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


